DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madden et al (US 2013/0157169) in view of Ye et al (WO 2018/064623).
	Regarding claim 1, Madden teaches a method for manufacturing a membrane electrode assembly (MEA), in which a catalyst ink having a catalyst and a first ionomer in a liquid dispersed form is formed, and a catalyst ink having a second ionomer is mixed thereto so as to be coated on a substrate through a direct coating such as a spraying step (0045). 
	Madden does not explicitly teach the second ionomer is added to a dispersion mixture including the first ionomer and then dispersing the same. 
	Ye teaches a manufacturing method for an MEA wherein a first cathode catalyst sublayer comprising a first precious metal catalyst composition and first and second ionomers (claim 1).
	 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the first and second ionomers as in Ye with the dispersion mixture of Madden as having two ionomers in a dispersion for making an MEA is known and would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Madden teaches an agglomerate ionomer is PFSA and a non-agglomerate ionomer is a hydrocarbon-based ionomer (0046).
	Regarding claim 3, Madden teaches the first and second ionomers to have different equivalent weights (0032). Madden teaches the low EW ionomer to be 500-900 and the high EW ionomer to be 900-1300 (0038).
	Regarding claim 4, Madden teaches the method as discussed above.
	Madden does not explicitly teach the first and second ionomers having a chemical formula as claimed. 
	Ye teaches the first ionomer has a chemical structure of 

    PNG
    media_image1.png
    165
    385
    media_image1.png
    Greyscale

as shown in claim 2 and also shows the second ionomer to have a chemical structure of 

    PNG
    media_image2.png
    166
    326
    media_image2.png
    Greyscale

as shown in claim 3. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the first and second ionomers as in Ye with the dispersion mixture of Madden as having two ionomers in a dispersion for making an MEA is known and would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 6, Madden teaches an agglomerate ionomer is PFSA and a non-agglomerate ionomer is a hydrocarbon-based ionomer (0046).
	Regarding claim 7, Madden and Ye teach the method as discussed above.
	Neither explicitly teaches the second ionomer size as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any size dependent upon the desired result, such as within the claimed range, without undue experimentation and with a reasonable expectation of success.
	Regarding claim 8, Madden and Ye teach the method as discussed above.
	Neither explicitly teaches the second ionomer shape as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any shape dependent upon the desired result, such as within the claimed range, without undue experimentation and with a reasonable expectation of success.
	Regarding claim 9, Madden and Ye teach the method as discussed above.
	Neither explicitly teaches the functional additive as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any functional additive dependent upon the desired result, such as the instantly claimed additives, without undue experimentation and with a reasonable expectation of success.
	Regarding claim 10, Madden and Ye teach the method as discussed above. Ye teaches the coating to include 30-80% of the first ionomer and the balance of the second ionomer (0059).
	Ye does not explicitly teach the proportions as claimed. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to optimize the amounts of each ionomer dependent upon the desired results as such an optimization would have been realized by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 11, Madden teaches the second ionomer to be a non-agglomerate ionomer as shown in figure 1b. This is not considered to coat the entire surface.
	Regarding claim 12, Madden does not explicitly teach the second ionomer is added to a dispersion mixture including the first ionomer and then dispersing the same. 
	Ye teaches a manufacturing method for an MEA wherein a first cathode catalyst sublayer comprising a first precious metal catalyst composition and first and second ionomers (claim 1).
	 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the first and second ionomers as in Ye with the dispersion mixture of Madden as having two ionomers in a dispersion for making an MEA is known and would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 13, Madden and Ye teach the method as discussed above.
	Neither explicitly teaches the temperature at which the second ionomer is added to the dispersion.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to add the second ionomer at a preferred temperature, such as the claimed temperature range, through routine optimization and without undue experimentation and with a reasonable expectation of success.
	
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madden et al (US 2013/0157169) in view of Ye et al (WO 2018/064623) as applied to claim 1 and further in view of Yan et al (JP 2007317658).
Regarding claim 14, Madden and Ye teach the method as discussed above.
Neither explicitly teaches the drying step as claimed. 
Yan teaches a membrane electrode assembly and indicates that a catalyst comprising a solvent and an ionomer material is coated on the surface of a substrate and subsequently dried, thereby allowing the concentration of the ionomer material to form a gradient, and a catalyst ink is directly applied, by spraying, onto a membrane (0020 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the drying of Yan with the method of Madden and Ye in order to form an ionomer gradient as taught by Yan. The gradient is considered to teach the precipitation of the ionomer towards the PEM as claimed.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madden et al (US 2013/0157169) in view of Yan et al (JP 2007317658).
Regarding claim 15, Madden teaches a membrane electrode assembly comprising a membrane 16 and a catalyst layer 18, wherein the catalyst layer 18 comprises an agglomerate ionomer 36 and an inter-agglomerate ionomer 38 (0026-0029 and figure 1b). 
Madden does not explicitly teach that the catalyst layer comprises a first layer and a second layer, and the first layer is an ionomer rich layer comprising a free ionomer. 
Yan teaches that an electrode catalyst layer is provided on the surface of a membrane. The electrode catalyst layer comprises an ionomer material, and the concentration of the ionomer material forms a gradient and is highest at the point closest to the membrane (0016). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the concentration gradient of the ionomer in Yan in the MEA of Madden as such a gradient is known and an ordinarily skilled artisan would have readily recognized such a use without undue experimentation and with a reasonable expectation of success.
Regarding claim 16, Yan teaches the concentration of the ionomer material is highest at the point closest to the membrane (0016).
Regarding claim 17, Madden teaches that the agglomerate ionomer is a PFSA ionomer and the non-agglomerate ionomer is a hydrocarbon-based ionomer (0046).
Regarding claim 18, Madden and Yan teach the structure as discussed above.
	Neither explicitly teaches the second ionomer shape as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any shape dependent upon the desired result, such as within the claimed range, without undue experimentation and with a reasonable expectation of success.
Regarding claim 19, Madden and Yan teach the structure as discussed above.
	Neither explicitly teaches the functional additive as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any functional additive dependent upon the desired result, such as the instantly claimed additives, without undue experimentation and with a reasonable expectation of success.
Regarding claim 20, Madden and Yan teach the structure as discussed above.
	Neither explicitly teaches the thickness of the ionomer-rich layer as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any thickness dependent upon the desired result, such as within the claimed range, through routine optimization and without undue experimentation and with a reasonable expectation of success.
	Regarding claim 21, Madden teaches a fuel cell comprising the membrane electrode assembly as discussed above (0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        July 21, 2022